Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 10, 2022 has been entered. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jun. 10, 2022. Claims 31-32, 34-35, 37-40 and 43-47 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(Previous Rejection – Withdrawn) Claims 31 and 39-51 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhong et al. (P.N.A.S., 2008, 105: 7827-7832. Submitted in IDS filed on June 30, 2020. Referred to hereafter Zhong-2008) and Zhong et al. (US 2010/0104561 A1, published on April 29, 2010. Referred to hereafter Zhong-2010), in view of GenBank: AAC03780.1 (major coat protein VP1 [adeno-associated virus 2]. Dated May 20, 2010).
(Previous Rejection – Withdrawn) Claims 31-35 and 37-51 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhong et al. (P.N.A.S., 2008, 105: 7827-7832. Submitted in IDS filed on June 30, 2020. Referred to hereafter Zhong-2008) and Zhong et al. (US 2010/0104561 A1, published on April 29, 2010. Referred to hereafter Zhong-2010), in view of GenBank: AAC03780.1 (major coat protein VP1 [adeno-associated virus 2]. Dated May 20, 2010), as applied above, further in view of Petrs-Silva et al. (Molecular Therapy vol. 17 no. 3, 463–471, 2009. Submitted in IDS filed on June 30, 2020), GenBank: AAD27757.1 (capsid protein [Adeno-associated virus - 1]. Dated April 26, 1999) and GenBank: AAS99264.1 (capsid protein VP1 [Adeno-associated virus 9]. Dated June 24, 2004).
The above rejections are withdrawn in view of the amendment filed on Jun. 10, 2022.

(New Rejection – Necessitated by Amendment) Claims 31-32, 34-35, 37-40 and 43-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhong et al. (P.N.A.S., 2008, 105: 7827-7832. Submitted in IDS filed on June 30, 2020. Referred to hereafter Zhong-2008), Zhong et al. (US 2010/0104561 A1, published on April 29, 2010. Referred to hereafter Zhong-2010), Petrs-Silva et al. (Molecular Therapy vol. 17 no. 3, 463–471, 2009. Submitted in IDS filed on June 30, 2020), in view of GenBank: AAD27757.1 (capsid protein [Adeno-associated virus - 1]. Dated April 26, 1999) and GenBank: AAS99264.1 (capsid protein VP1 [Adeno-associated virus 9]. Dated June 24, 2004), and further in view of Foust et al. (Nature Biotechnology, 2009, 27(1): 59-65) and Lawlor et al. (Molecular Therapy, 17(10): 1692-1702, Oct. 2009). 
Base 31, as amended, is directed to a method for the treatment of a neurological disorder in a subject, an inborn error of metabolism in a neuron of a subject, or a demyelinating disorder in a neuron of a subject which comprises peripherally administering a recombinant single-stranded adeno-associated virus, wherein the recombinant single-stranded adeno-associated virus comprises a modified VP1 capsid protein of SEQ ID NO: 8 or 12 with a single amino acid substitution at a position other than positions 444 to 446, and the recombinant adeno-associated virus can transduce a polynucleotide to nervous system cells in the brain of the subject, wherein the promoter sequence is selected from the group consisting of a synapsin I promoter sequence, a mvelin basic protein promoter sequence, and a cerebellar Purkinie cell specific L7 promoter sequence.
Base claim 32, as amended, is directed to a method for the treatment of a neurological disorder in a subject, an inborn error of metabolism in a neuron of a subject, or a demyelinating disorder in a neuron of a subject which comprises peripherally administering a recombinant adeno-associated virus, wherein the recombinant adeno-associated virus comprises: 
a) a capsomere which comprises a protein comprising an amino acid sequence having at least 99% identity to the amino acid sequence of SEQ ID NO: 2 or 6, wherein at least one of surface-exposed tyrosine residues in the amino acid sequence is substituted with another amino acid residue, wherein said at least one of surface-exposed tyrosine residues comprises the tyrosine residue at position 445 in SEQ ID NO: 2 which is substituted with a phenylalanine residue, or the tyrosine residue at position 446 in SEQ ID NO: 6 which is substituted with a phenylalanine residue, and wherein the protein is capable of forming a vector, and 
b) a polynucleotide packaged in said capsomere which comprises a nervous system cell- specific promoter sequence and a nucleotide sequence operably linked to the promoter sequence, wherein the one or more tyrosine residues further comprises a tyrosine residue selected from the group consisting of the positions 252, 273, 701, 705, 706 and 731 in SEQ ID NO:2 or the positions 252, 274, 701, 705, 706 and 731 in SEQ ID NO:6 substituted with a phenylalanine residue, and the promoter sequence is selected from the group consisting of a synapsin I promoter sequence, a mvelin basic protein promoter sequence, and a cerebellar Purkinie cell specific L7 promoter sequence.
SEQ ID NOs: 8 and 12 respectively represent the capsid protein (VP1) of AAV types 1 and 9 containing a Y to F substation at positions 445 or 446 (e.g. Y445F in SEQ ID NOs: 8 and Y446F in SEQ ID NO: 12). The claims encompass an AAV1 or 9 mutant comprising SEQ ID NOs: 8 or 12 (e.g. an AAV1 mutant with mutation Y445F (SEQ ID NO: 8) or an AAV9 mutant with Y446F (SEQ ID NO: 12)) except for one additional mutation other than the one at the position F445 or F446, i.e., a double mutation including the Y445F or Y446F and another amino acid substitution. SEQ ID NOs: 2 and 6 respectively represent the VP1 sequence of a wildtype AAV1 and AAV9.
Zhong-2008 teaches that tyrosine-phosphorylated AAV2 vectors enter cells efficiently but fail to transduce effectively, in part because of ubiquitination of AAV capsids followed by proteasome-mediated degradation. The authors reasoned that mutations of the surface-exposed tyrosine residues might allow the vectors to evade phosphorylation and subsequent ubiquitination and, thus, prevent proteasome- mediated degradation. They document that site-directed mutagenesis of surface-exposed tyrosine residues leads to production of vectors that transduce HeLa cells about 10-fold more efficiently in vitro and murine hepatocytes nearly 30-fold more efficiently in vivo at a log lower vector dose. The increased transduction efficiency of tyrosine-mutant vectors is due to lack of capsid ubiquitination and improved intracellular trafficking to the nucleus. These studies have led to the development of AAV vectors that are capable of high-efficiency transduction at lower doses, which has important implications in their use in human gene therapy. See Abstract.
Zhong-2008 teaches that inspection of the capsid surface of the AAV2 structure (Fig. 1A), revealed a total of 7 surface-exposed tyrosine residues (Y252, Y272, Y444, Y500, Y700, Y704, and Y730). The authors performed site-directed mutagenesis of each of the 7 tyrosine residues, which were conservatively substituted with phenylalanine residues (tyrosine-phenylalanine, Y-F) [supporting information (SI) Table S1]. scAAV2-EGFP genomes encapsidated in each of the tyrosine-mutant capsids were successfully packaged (Table S2), and mutations of the surface-exposed tyrosine residues did not lead to reduced vector stability (data not shown). See page 7828, left column, para 1. 
Figure 1B and 1C show properties of AAV2 mutants containing single tyrosine mutations Y252F, Y272F, Y444F, Y500F, Y700F, Y704F, and Y730F. Zhong teaches that the transduction efficiency of each of the tyrosine-mutant vectors was analyzed and compared with the WT scAAV2- EGFP vector in HeLa cells in vitro under identical conditions. From the results shown in Fig. 1B, it is evident that, although mock-infected cells showed no green fluorescence, the transduction efficiency of each of the tyrosine-mutant vectors was significantly higher compared with the WT scAAV2-EGFP vector at 2,000 viral particles per cell. Specifically, the transduction efficiency of Y444F, Y500F, and Y730F vectors was about 8 - 11-fold higher than the WT vector (Fig. 1C).  See page 7828, left column, para 2.
Zhong-2008 teaches that mutational analyses of each of the seven surface-exposed tyrosine residues yield AAV2 vectors with significantly increased transduction efficiency in vitro and in vivo. Specifically, Y444F and Y730F mutant vectors bypass the ubiquitination step, which results in a significantly improved intracellular trafficking and delivery of the viral genome to the nucleus. See page 7829, right column, para 4.
Zhong-2008 further teaches that in collaborations with their colleagues, the authors have also observed dramatically increased transduction efficiency of tyrosine- mutant vectors in primary human neuronal and hematopoietic stem cells in vitro and in various tissues and organs in mice in vivo (unpublished data). They have also generated double, triple, and quadruple tyrosine-mutants to examine whether such multiple mutants are viable and whether the transduction efficiency of these vectors can be augmented further. It teaches that it is noteworthy that with a few exceptions (Y444 positioned equivalent to a glycine in AAV4 and arginine in AAV5, Y700 positioned equivalent to phenylalanine in AAV4 and AAV5, and Y704 positioned equivalent to a phenylalanine in AAV7), these tyrosine residues are highly conserved in AAV serotypes 1–10, and the authors have also begun to generate Y-F mutants of each of these serotypes for future analyses. The availability of a vast repertoire of tyrosine mutant AAV serotype vectors should allow them to gain a better understanding of the role of tyrosine-phosphorylation of AAV capsids in various steps in the virus life cycle, which is likely to have important implications in the optimal use of recombinant tyrosine-mutant AAV serotype vectors in human gene therapy. See page 7831, left column, para 1.
Here, the AAV2 mutant with the Y444F substitution is reminiscent of SEQ ID NO: 10, which sets forth amino acid sequence of a mutant AAV2 capsid with the Y444F mutation. 
Zhong-2010 teaches an invention related with the study of Zhong-2008. It teaches recombinant AAV2 mutants comprising the same substitutions of surface tyrosines. E.g., Zhong-2010 teaches that the inventors have demonstrated that mutation of one or more of the tyrosine residues on the outer surface of the capsid proteins [including, for example, but not limited to, mutation of Tyr252 to Phe252 (Y252F), Tyr272 to Phe272 (Y272F), Tyr444 to Phe444 (Y444F), Tyr500 to Phe500 (YS00F), Tyr700 to Phe700 (Y700F), Tyr704 to Phe704 (Y704F), and Tyr730 to Phe730 (Y730F)] resulted in improved transduction efficiency of the rAAV vectors when compared to wild-type. See e.g. [0012].
Zhong-2010 further teaches that the invention provides compositions comprising recombinant adeno-associated viral (AAV) vectors, virions, viral particles, and pharmaceutical formulations thereof, useful in methods for delivering genetic material
encoding one or more beneficial or therapeutic product(s) to mammalian cells and tissues for use in the treatment of diverse diseases, disorders, and dysfunctions. See e.g. [0013]. It teaches that pharmaceutical composition comprising the rAAV particles may be injected to various body sites suitable for diseases to be treated as well as direct administration to an organ such as the brain including, for example, introduction of the viral vectors via intraabdominal, intrathorascic, intravascular, or intracerebroventricular delivery. See e.g. [0023].
Zhong-2010 further teaches that various promoters may be used to drive expression of heterologous genes contained in the AAV genome, including tissue-specific, constitutive, or inducible promoters, tissue-specific promoters including an axon-specific promoter, a dendrite-specific promoter, a brain-specific promoter, a hippocampal-specific promoter, a kidney-specific promoter, a neural cell-specific promoter, a central nervous system cell-specific promoter, a peripheral nervous system cell-specific promoter, etc. See e.g. [0064].
Zhong-2010 teaches that dramatically increased transduction efficiency of tyrosine-mutant vectors have also been observed in primary human neuronal and hematopoietic stem cells in vitro and in various tissues and organs in mice in vivo. Double, triple, and quadruple tyrosine-mutants have also been constructed to examine whether such multiple mutants are viable, and whether the transduction efficiency of these vectors can be augmented further. See e.g. [0211].
Petrs-Silva teaches that vectors derived from adeno-associated viruses (AAVs) have become important gene delivery tools for the treatment of many inherited ocular diseases in well-characterized animal models, that the viral capsid plays an essential role in the cellular tropism and efficiency of transgene expression, that tyrosine residues from AAV2 capsid targets the viral particles for ubiquitination and proteasome-mediated degradation, and that mutations of these tyrosine residues lead to highly efficient vector transduction in vitro and in vivo. See e.g. Abstract. 
Petrs-Silva teaches that because the tyrosine residues are highly conserved in other AAV serotypes, the study evaluated the intraocular transduction characteristics of vectors containing point mutations in surface exposed capsid tyrosine residues in AAV serotypes 2, 8 and 9, that several of these AAV mutants were found to display a strong and widespread transgene expression in many retinal cells after subretinal or intravitreal delivery compared with their wild-type counterparts, and that these enhanced AAV vectors have a great potential for future therapeutic applications for retinal degenerations and ocular neovascular diseases. See e.g. Abstract. 
Petrs-Silva teaches that the study has employed the robust and non–cell-specific CBA promoter to visualize the GFP expression throughout the retina, the use of cell-specific promoters and regulatory elements to limit transgene expression to subsets of retinal cells may be necessary for safe gene therapy applications that reach the correct target and to minimize potential detrimental side effects caused by transgene misexpression and overexpression. See page 469, right column, para 2. Petrs-Silva teaches that that various cell-specific or none specific promoter can be used for transgenes, it teaches that delivery of lentiviral vectors containing the glial fibrillary acidic protein (GFAP) promoter led to high-level transgene expression in Müller cells. See e.g. page 469, right column. 
Petrs-Silva teaches that Y444F and Y730F mutations in the AAV-2 capsid protein each greatly enhanced transgene expression, as well as a few other Y-F mutations in AAV-8 and AAV-9, comparing to wild-type vectors. See e.g. Figs. 1-8. It teaches that capsid mutants of type 9 also showed a considerable improvement in cell number and EGFP intensity compared to WT-9 (Figure 3), with Y731F showing a 11-fold and Y446F a 16-fold enhancement over WT-9 GFP intensity (Figure 3d). See e.g. page 464, para bridging left and right columns.
Petrs-Silva further teaches that the possibility of efficiently targeting Müller cells opens up new therapeutic possibilities for the treatment of ocular diseases that affect any layer of the retina, providing motivation to use a nervous system cell-specific promoter for expression of a transgene (e.g., neurotrophic factor). See e.g. page 469, bottom of left column. 
Accordingly, Zhong-2008, Zhong-2010 and Petrs-Silva teach studies on manipulating AAV vector by mutating the surface exposed Tyr residues to Phe in the capsid protein VP1, showing that mutations of several of the surface-exposed tyrosine residues lead to enhanced expression of transgenes delivered to host cells by AAV vectors comprising the mutations, including vectors derived from AAV serotypes 1 to 9. Their teachings indicate that such tyrosine to phenylaniline mutations include Y444F, Y445F and Y446F, each on the same corresponding position on the VP1 protein of AAV1, AAV2 and AAV9 respectively. Their teachings further indicate that AAV mutants comprising substitutions to more than one surface-exposed tyrosine residues have been contemplated and studied.  Zhong-2010 and Petrs-Silva further teach that recombinant AAV vectors with the Tyr to Phe mutations may be used in treating diseases, including diseases in brain or central neural systems by delivering a therapeutic gene, into the tissue or location of the disease, and that different promoters may be used to facilitate regulation of gene expression, e.g., achieving brain-specific expression using a promoter that is specific to a brain tissue. 
However, Zhong-2008, Zhong-2010 and Petrs-Silva are silent on the amino acid sequences of the VP1 proteins, especially, on the relation between the VP1 of AAV1 or AAV9 used in their studies and SEQID NOs: 8, 12, 2 and 6 recited in the claims 31 and 32. They are silent on if any of the multiple (double, triple, and quadruple) tyrosine-mutants discussed in them contain Y445F (for AAV1) or Y446F (for AAV9). Even though Zhong-2010 and Petrs-Silva teach that AAV vectors may be administered via various routes, including peripheral routes, they do not explicitly teach peripheral injection of AAV vectors for transgene expression in brain or the central nervous system. And, they are silent on using a synapsin I promoter, a mvelin basic protein promoter, or a cerebellar Purkinie cell specific L7 promoter. 
GenBank: AAD27757.1 (capsid protein [Adeno-associated virus - 1]. Dated April 26, 1999) and GenBank: AAS99264.1 (capsid protein VP1 [Adeno-associated virus 9]. Dated June 24, 2004) disclose the amino acid sequences of capsid proteins of an AAV 1 and AAV9, identical to SEQ ID NOs: 2 and 6, respectively, suggesting that the AAV1 and AAV9 disclosed in Zhong-2008, Zhong-2010 and Petrs-Silva can comprise the wild-type VP1 proteins with SEQ ID NO: 2 and SEQ ID NO: 6, respectively, before mutation.
Foust teaches that the authors showed adeno-associated virus (AAV) 9 injected intravenously bypasses the BBB and efficiently targets cells of the central nervous system (CNS). It teaches that injection of AAV9-GFP into neonatal mice through the facial vein results in extensive transduction of dorsal root ganglia and motor neurons throughout the spinal cord and widespread transduction of neurons throughout the brain, including the neocortex, hippocampus and cerebellum; and that, in adult mice, tail vein injection of AAV9-GFP leads to robust transduction of astrocytes throughout the entire CNS, with limited neuronal transduction. It teaches that this approach may enable the development of gene therapies for a range of neurodegenerative diseases, such as spinal muscular atrophy, through targeting of motor neurons, and amyotrophic lateral sclerosis, through targeting of astrocytes, and that it may also be useful for rapid postnatal genetic manipulations in basic neuroscience studies. See Abstract. 
Foust teaches that expression of the transgene GFP was under the control of chicken beta-actin hybrid promoter (CB). See e.g. page 60, left column, para 1. It further teaches that constructing AAV9-based vectors with neuronal or astrocyte specific promoters may allow further specificity, given that AAV9 targets multiple nonneuronal tissues after intravenous delivery. See e.g. page 63, right column, para 1. Foust teaches that their results highlight a relatively noninvasive method to efficiently deliver genes to the CNS that should be useful in basic and clinical neurology studies. See e.g. page 63, right column, para 1.
Lawlor teaches a study on gene delivery and selective transduction of Glial cells in the mammalian brain. It teaches that AAV vectors have become the primary delivery agent for somatic gene transfer into the central nervous system (CNS). To date, AAV-mediated gene delivery to the CNS is based on serotypes 1–9, with efficient gene transfer to neurons only—selective and widespread transduction of glial cells have not been observed. To optimize glial transduction, vector stocks driven by cell-specific promoters were generated—widespread and targeted transduction of astrocytes and oligodendrocytes was observed using rh43 and AAV8, driven by the glial fibrillary acidic protein (GFAP) and myelin basic protein (MBP) promoters, expanding the utility of AAV for modeling and treating diseases involving glial cell pathology. See Abstract.
Accordingly, even though the study of Lawlor was focused on local injection of AAV vectors in target brain sites, teachings of Lawlor indicate that myelin basic protein (MBP) promoter can be used in the AAV-vector gene delivery system to facilitate transgene delivery to specific cell types in brain or the central nervous system.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the intravenous injection route for delivering AAV vectored transgene into brain/CNS cells, as disclosed in Foust, as well as the myelin basic protein (MBP) promoter, as disclosed in Lawlor, into the studies of Zhong-2008, Zhong-2010 and Petrs-Silva for relatively non-invasive delivery of AAV-vector transgenes into the central nervous system and to facilitate tissue-specific expression of transgene driven by the MBP promoter. There would have been reasonable expectation of success that peripheral injection of recombinant AAV vectors expressing a transgene driven by the MBP promoter can lead to transgene expression in brain or the central nervous system, based on the teachings of Foust and Lawlor.
As to the claimed requirement for a single mutation in addition to the Y445F and Y446F mutations in SEQ ID NO: 8 and 12, based on Zhong-2008’s teachings that double mutations were studied (even if results were not presented) and that mutation Y444F (which is the AAV2 equivalent of Y445F and Y446F in AAV1 and AAV9 respectively) produced better results than most other tyrosine single mutations, one of skill in the art would have found it obvious to include the Y445F in AAV1 or Y446F in AAV9 mutation in the design of double mutations to study. At least, one of skill in the art would not have any reason to exclude the Y445F and the Y446F in AAV1 and AAV9 in designing combinations for double mutation studies.

Response to Applicant’s Arguments
Applicants’ arguments filed on Jun. 10, 2022 have been fully considered. Arguments regarding withdrawn rejections are moot.  Applicants’ arguments relevant to the current rejection is addressed as follows. 
Applicants argue that Zhong-2008 and Zhong-2010 do not specifically describe gene transfection into neurons in the brain, or show an advantage in use of tissue-specific promoters, that Petrs-Silva does not specifically describe gene transfection into neurons in the brain via peripheral administration, nor show an advantage in use of tissue specific promoters, and that the cited Genbank sequences merely provide wild-type VP1 proteins of AAV1, AAV2 and AAV9 which do not cure the deficiencies of Zhong-2008 and Zhong-2010. Applicants thus argues that in view of the cited references, a skilled could not have easily conceived of or arrive of the present invention.
Applicants’ arguments are not persuasive. Zhong-2008, Zhong-2010 and Peter-Silva all teach the concept of using recombinant AAV vectors with mutations to surface-exposed Tyr residues, including multi-tyrosine mutations, in delivering therapeutic transgenes for treatment of diseases, including brain or neuronal diseases. They teach that various routes may be used in the administration of recombinant AAV vectors, including peripheral administration routes. They also teach that various different promoters can be used to achieve regulation of transgene expression, e.g. tissue or cell-specific promoters. Foust specifically teaches that intravenous administration of AAV9 vector leads to transgene expression in brain and other central nervous cells. Lawlor teaches specifically a study using the myelin basic protein (MBP) promoter for tissue-specific expression of transgenes in brain cells. Therefore, one of skill in the art, upon reading the cited reference, would have found it obvious to arrive at the invention as claimed.
Applicants present some published studies showing that both SynI and CAG promoters work sufficiently to express a gene of interest at a detectable level to detect the number of transfected cells, and that the number of (detectable) transfected cells is less relative to the promoter used, as long as detectable expression is provided by said promoter. Applicants argue that the recombinant AAV vectors in the claimed method demonstrate that the SynI promoter in combination with mutated AAV and peripheral administration produces about four times or more improved expression as compared with CAG promoter (shown in Figs. 1 and 3). Applicants argue that based on the experimental data in the specification, Iida (BioMed Research International, Volume 2013, Article ID 974819) additionally shows that the intracardially injected yfAAV9 (Y446F and Y731F with SynI promoter) achieved global brain transduction at about four fold higher levels as compared with control vector having the CAG promoter. Applicants thus argue that the claimed method actually provides the surprising and unexpected effect on improved numbers of infected cells.  
Applicants’ arguments are not persuasive. To evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP 716.02(b)-(e) for how unexpected results can be established.
Here, Applicants present results with the yfAVV9 vector containing a SynI promoter driving the transgene GFP. As indicated by Applicants, the yfAVV9 vector comprises the Y446F and Y731F double mutations while the claimed method is open to both Y445F (in SEQ ID NO: 8 for AAV1) and Y446F (in SEQ ID NO: 12 for AAV9) and any amino acid substitution in addition to the Y444F or Y446F mutation, and the claims are not limited to the SynI promoter. Therefore, the data presented by Applicants are not commensurate in scope of the invention as claimed.
Moreover, Applicants’ data are not considered as providing reasonable comparison to a close prior art. The claimed method specifies an AAV1 or AAV9 vector comprising the Y445F (AAV1) or Y446F (AAV9) and an unspecified mutation in the VP1 protein in addition to the Y445F or Y446F mutation (for claim 31, while claim 32 specifies the additional mutation as being the recited tyrosine residues). The results compare the specific mutant yfAAV9 (with Y446F and Y731F mutations) for differential expression in brain cells driven by the neural cell-specific SynI promoter or the strong and non-specific CAG promoter. Even though Applicants present references comparing the SynI and CAG promoters in expression of transgenes in host cells, the results in the presented references are not sufficient to support that the about four-fold difference in transgene expression between the SynI and CAG promoters observed by Applicants is caused by a synergistic effect resulted from combining the SynI promoter with the Y446F and Y731F double mutation in the yfAAV9 mutant, since it may also be due to the intrinsic properties of the two promoters themselves. Applicants’ argument would have been more persuasive if a similar comparison can also be performed by comparing transgene expression levels from SynI and CAG promoters in the Y444F, Y445 or Y446F single mutation in AAV1, AAV2 or AAV9 vectors as disclosed in Zhong-2008, Zhong-2010 and Petrs-Silva, to demonstrate that a similar difference in transgene expression cannot be observed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648